DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Status of the Claims
	Claim 1 has been amended.  Claims 14 and 17-21 have been cancelled.  Claim 24 is newly added.  Accordingly, claims 1-13, 15, 16 and 22-24 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 20 and 21 under 35 USC 112(a) moot.  Specifically, said claims have been cancelled.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 20 under 35 USC 103 over ‘731 moot.  Specifically, said claim has been cancelled.  Thus, said rejection has been withdrawn.
Applicant’s amendment renders the rejection of claim 21 under 35 USC 103 over ‘731 moot.  Specifically, said claim has been cancelled.  Thus, said rejection has been withdrawn.

Response to Affidavit under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 3/21/2022 is insufficient to overcome the 103 rejection of claims 1, 3, and 6-13 over Miller (US 2010/0183731 A1) (hereinafter, "'731") as evidenced by Robin, Y. ("Using Tocophersolan for Drug Delivery”) (hereinafter, "Robin"), the 103 rejection of claim 2 over Miller, as evidenced by Robin, in view of Chou et al. (US 2007/0059370 A1)(hereinafter, "Chou"), the 103 rejection of claims 4, 5, and 15 over Miller, as evidenced by Robin, in view of Makino (US 2008/0070319 A1)(hereinafter, "Makino"), the 103 rejection of claims 16 and 22 over Miller, as evidenced by Robin, in view of Papanicolaou (US 2011/0059142 A1)(hereinafter, "Papanicolaou") and the 103 rejection of claim 23 over Miller, as evidenced by Robin, and further in view of Wang et al. (US 2013/0136714 A1)(hereinafter, "Wang") as set forth in the last Office action because:  The subject matter of the claims is significantly broader than the evidence.  For example, the evidence is drawn to a particular species of cellulose, a particular species of guest cargo, a particular species of surface functionalizing polymer, a particular particle size range, etc. whereas instant claim 1 includes a genus for each of the categories (and none of the dependent claims include the combination of species).  It is also noted that Applicant states that “it was important to have the particles less than hundred nanometers in size to avoid recognition by the immune system” (page 2 of Affidavit dated 3/21/2022).  Applicant has provided evidence that the range of 50-90 nm (pg. 18 of Peng et al. – Exhibit 1 in affidavit) is critical (MPEP 2144.05(III)(A)), however said range is not commensurate in scope with the claimed range in claim 1 (e.g., 30 nm to 200 nm).  MPEP 716.02(d)(II) states, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.  Applicant has not provided such a showing for the claimed range of 30-200 nm.  Thus, the evidence provided is not effective in overcoming said 103 rejections.

Specification
The use of the term PF-127 is the designation for Pluronic® F-127, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (i.e., poloxamer 407); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 16, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for any and all cellulose derivatives; the subject matter was not properly described as filed. The instant specification describes cellulose derivatives that are soluble in organic solvents and sufficiently hydrophilic as being suitable for the method and lists “non-limiting examples” ([0003]). However, the instant specification fails to contain support for the full scope of the limitation “a cellulose derivative”.  Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter.  Dependent claims 2-13, 15, 16, 22 and 23 do not remedy the written description issue and as such said dependent claims suffer from the same deficiency.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a cellulose derivative” in line 3 of the claim.  The instant specification describes cellulose derivatives that are soluble in organic solvents and sufficiently hydrophilic as being suitable for the method and lists “non-limiting examples” ([0003]).  The claim is indefinite because it is unclear what cellulose derivatives fall in to the category of “soluble in organic solvent and sufficiently hydrohalic” as “sufficiently hydrophilic” is a relative term.  In light of guidance from the specification, one skilled in the art would not be able to ascertain the metes and bounds of the claim.  Dependent claims 2-13, 15, 16, 22 and 23 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency.
	Claims 16 and 22-24 contain the trademark/trade name PF-127 (i.e., Pluronic® F-127).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a triblock copolymer consisting of a central hydrophobic block of polypropylene glycol flanked by two hydrophilic blocks of polyethylene glycol (PEG) (i.e., poloxamer 407) and, accordingly, the identification/description is indefinite.
The term “sphere-like” in claims 12 and 24 is a relative term which renders the claim indefinite. The term “sphere-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because the metes and bounds of to what degree constitute “sphere-like” are not readily ascertained. For example, the term “sphere” is understood as a three-dimensional shape having a central point that is equidistant to any given point on its outer surface. The inclusion of “like” renders the claim indefinite because it is unclear which non-sphere shapes and to what degree constitutes “sphere-like”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 6-13 are rejected are newly rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0183731 A1, Jul. 22, 2010, hereafter as “’731”) as evidenced by Robin, Y.  (“Using Tocophersolan for Drug Delivery, Pharmaceutical Technology, Jan. 2, 2015, Vol. 39, Issue 1, pp. 1-6; hereafter as “Robin”). 
	The instant claims are drawn to a method for precipitating one or more particles, each particle comprising: 
a cellulose acetate or a cellulose derivative,
a guest cargo being non-covalently bonded to and dispersed within said cellulose acetate or said cellulose derivative,
a coating, and
a functionalized surface due to said coating and due to a first surface functionalizing polymer and a second surface functionalizing polymer being non-covalently bonded to said cellulose acetate or cellulose derivative, 
said precipitated particles being 30 nm to 200 nm in diameter;
wherein the method comprises the steps of:
preparing a first medium, preparing said first medium comprising: 
dissolving said cellulose acetate or said cellulose derivative in an organic solvent, 
dissolving or dispersing said guest cargo in said organic solvent, said guest cargo having any solubility, 
non-covalently bonding said guest cargo within said cellulose acetate or said cellulose derivative,
dissolving said first surface functionalizing polymer in said organic solvent, said first surface functionalizing polymer being amphiphilic in nature,
non-covalently bonding said first surface functionalizing polymer with said cellulose acetate or said cellulose derivative,
mixing said guest cargo, said cellulose acetate or said cellulose derivative, and said first surface functionalizing polymer in said organic solvent to form a mixture,
preparing a second phase medium, preparing said second phase medium comprising the step of:
dissolving said second surface functionalizing polymer in a non-solvent, said second surface functionalizing polymer being amphiphilic in nature, said nonsolvent being miscible with said organic solvent, said nonsolvent being chosen from a family of high polarity solvents having a poor solubility of said cellulose acetate or said cellulose derivative, and  
combining said first medium and said second medium, and 
non-covalently bonding said second surface functionalizing polymer with said cellulose acetate or said cellulose derivative.
Regarding instant claim 1, ‘731 teaches a pharmaceutical composition comprising nanoparticles comprising a poorly water soluble drug, a non-ionizable cellulosic polymer and tocopheryl polyethylene glycol succinate (TPGS), and methods of making thereof (abstract; [0068]-[0087]). In a particular embodiment, ‘731 teaches a process for forming nanoparticles comprising: (a) forming an organic solution comprising a poorly water soluble drug and a poorly aqueous soluble non-ionizable cellulosic polymer dissolved in an organic solvent; (b) forming an aqueous solution, wherein the drug and the non-ionizable cellulosic polymer are poorly soluble in the aqueous solution; (c) adding TPGS to at least one of the organic solution and the aqueous solution; (d) mixing the organic solution with the aqueous solution to form a first mixture; and (e) removing the solvent from the first mixture to form a suspension comprising the nanoparticles and the aqueous solution ([0080]). ‘731 teaches that the particles are precipitated ([0073]-[0076], [0078] and [0081]). It is noted that TPGS is amphiphilic and a nonionic surfactant as evidenced by Robin (page 2). ‘731 teaches the particular non-ionizable cellulosic polymers, cellulose acetate, ethyl cellulose, cellulose propionate, cellulose butyrate and cellulose acetate butyrate ([0010]). ‘731 teaches “non-ionizable” to mean that the polymer possesses substantially no ionizable (covalently binding) functional groups” ([0041] and [0045]).  ‘731 teaches that the drug is hydrophobic ([0057]-[0058]). ‘731 also teaches that the average size of the particles is less than about 500 nm, preferably less than 400 nm, more preferably less than 300 nm, more preferably less than 200 nm, more preferably less than 150 nm, and most preferably less than 100 nm ([0021]). “Size” is defined as the diameter if the particles are spherical particles, or the maximum diameter for non-spherical particles ([0021]). 
 ‘731 is silent to the particular diameter range of 30 to 200 nm.  However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  As stated above, ‘731 teaches particle sizes that are less than about 500 nm, preferably less than 400 nm, more preferably less than 300 nm, more preferably less than 200 nm, more preferably less than 150 nm, and most preferably less than 100 nm ([0021]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the particle size by way of routine experimentation with a reasonable expectation of success because ‘731 teaches a range of particle sizes that significantly overlap with the claimed range and it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). 
‘731 is silent to an embodiment combining all of the claimed elements. However, as discussed supra, ‘731 teaches all of the elements within finite groups. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select and combine each of the elements with a reasonable expectation of success because ‘731 teaches the general conditions of the claim as well as the specific alternatives to choose from in order to yield predictable results.
Regarding the limitations, “non-covalently bonding said guest cargo within said cellulose acetate or said cellulose derivative”, “non-covalently bonding said first surface functionalizing polymer with said cellulose acetate or said cellulose derivative”, and “non-covalently bonding said second surface functionalizing polymer with said cellulose acetate or said cellulose derivative”, said limitations are not explicitly taught by ‘731.  As discussed above, ‘731 teaches that the cellulosic polymers are non-ionizable, i.e., they do not form covalent bonds.  Non-covalent bonding is described in the instant specification as the effect of the method of making ([0012], [0016], [0021]-[0025]) and not separate method steps.  As such, the examiner is interpreting the non-covalently bonding limitations as the effects that necessarily result from the method.  As discussed above, ‘731 teaches the claimed process steps. Accordingly, said limitations are met by the prior art  
Regarding the limitations, “a guest cargo being non-covalently bonded to and dispersed within said cellulose acetate or said cellulose derivative” “a coating” and “a functionalized surface due to said coating and due to a first surface functionalizing polymer and a second surface functionalizing polymer being non-covalently bonded to said cellulose acetate or said cellulose derivative” (instant claim 1), ‘731 does not explicitly teach said limitations. However, MPEP 2111.04 states, “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”. MPEP 2112.01(I) also states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’”.  In this instance, the limitations claimed are features of the product that necessarily result from the process steps positively recited and as discussed above, ‘731 teaches the claimed process steps. Accordingly, said limitations are met by the prior art absent evidence showing that the prior art product does not necessarily possess the characteristics of the claimed product.
Regarding instant claim 3, ‘731 teaches vacuum evaporation ([0081]).
Regarding instant claim 6, ‘731 teaches the particular organic solvents, acetone, tetrahydrofuran and dimethyl sulfoxide ([0073]) which are named at [0023] of the instant specification as suitable organic solvents.  MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “A chemical composition and its properties are inseparable”.  Thus, one of ordinary skill would have reasonably expected the same solvents to possess the same properties and effects on the composition.
Regarding instant claim 7, ‘731 teaches a nearly identical list of active agents ([0054]-[0055]) as listed in the instant specification at [0042]-[0043]. MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “A chemical composition and its properties are inseparable”.  Thus, one of ordinary skill would have reasonably expected the same active agents to possess the same properties and effects on the composition.
Regarding instant claim 8, ‘731 teaches TPGS (abstract) which is a nonionic surfactant as evidenced by Robin (page 2).
Regarding instant claim 9, ‘731 teaches that TPGS determines particle surface chemistry/affinity ([0014]).
Regarding instant claim 10 and 11, ‘731 teaches that the drug is hydrophobic ([0057]-[0058]).
Regarding instant claim 12, ‘731 teaches spherical particles ([0021]).
Regarding instant claim 13, ‘731 teaches the particular organic solvents, acetone, tetrahydrofuran and dimethyl sulfoxide ([0073]).
Thus, the teachings of ‘731 render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/21/2022, regarding the 103 rejection over ‘731 have been fully considered but they are not persuasive. 
	Applicant argues that three new positively claimed method steps have been added to claim 1: (1) "non-covalently bonding said guest cargo within said cellulose acetate or said cellulose derivative", in the first medium, (2) "non-covalently bonding said first surface functionalizing polymer with said cellulose acetate or said cellulose derivative", also in the first medium, and (3) "non-covalently bonding said second surface functionalizing polymer with said cellulose acetate or said cellulose derivative", once the first medium and the second medium are combined.  Applicant notes that ‘731 refers to importance of covalently bonding ionizable groups with surfactants or polymers ([0041] and [0045]).  Remarks, page 9.
	In response, it is respectfully submitted that the non-covalent bonding is described in the instant specification as the effect of the method of making ([0012], [0016], [0021]-[0025]) and not separate method steps.  As such, the examiner is interpreting the non-covalently bonding limitations as the effects that necessarily result from the method.  Regarding ‘731, Applicant points to [0041] and [0045] to support their position that the reference teaches covalently (ionizable) bonding; however, ‘731 states that the nanoparticle is preferably substantially free from ionizable surfactants and discusses non-ionizable cellulosic polymers including the claimed cellulose polymers ([0041]-[0047]).  Thus, contrary to Applicant’s assertions, ‘731 does not teach covalent bonding.  Applicant’s argument is not persuasive.
	Applicant also argues unexpected results.  Applicant points out that the affidavit provides evidence that particles less than 100 nm were able to penetrate tumor cells within 15 minutes and colocalize within just the tumor portion of the colon whereas known methods typically take about 30 minutes.  Remarks, pages 11-12.
	In response, it is respectfully submitted that the Examiner agrees with Applicant that the evidence is commensurate in scope to claim 24 and, as such, it is noted that claim 24 is not included in the above art rejection.  Regarding claim 1, said claim is significantly broader than the evidence.  The evidence is drawn to a particular species of cellulose, a particular species of guest cargo, a particular species of surface functionalizing polymer, a particular particle size range, etc. whereas the instant claim includes a genus for each of the categories.  It is also noted that Applicant states that “it was important to have the particles less than hundred nanometers in size to avoid recognition by the immune system” (page 2 of Affidavit dated 3/21/2022).  Applicant has provided evidence that the range of 50-90 nm (pg. 18 of Peng et al. – Exhibit 1 in affidavit) is critical (MPEP 2144.05(III)(A)), however said range is not commensurate in scope with the claimed range in claim 1 (e.g., 30 nm to 200 nm).  MPEP 716.02(d)(II) states, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.  Applicant has not provided such a showing for the claimed range of 30-200 nm.  Thus, Applicant’s argument regarding claim 1 is not persuasive.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0183731 A1, Jul. 22, 2010, hereafter as “’731”) as evidenced by Robin, Y.  (“Using Tocophersolan for Drug Delivery, Pharmaceutical Technology, Jan. 2, 2015, Vol. 39, Issue 1, pp. 1-6; hereafter as “Robin”), as applied to claim 1 above, in view of Chou et al. (US 2007/0059370 A1, Mar. 15, 2007, hereafter as “Chou”). 
	The invention is described above including solvent removal and more specifically, any known solvent removal methods known in the art ([0081]).
‘731 teaches the elements discussed above.
‘731 is silent to “wherein said organic solvent is removed via dialysis”.
Chou teaches fabricating nanoparticles comprising removing residual solvent or anti-solvent by evaporation, dialysis, spray drying or lyophilization ([0040]).
Both references are drawn to methods of fabricating nanoparticles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one solvent removal method of another solvent removal method such as dialysis with a reasonable expectation of success.  One of ordinary skill in the art would have motivated to do so because ‘731 teaches that any known solvent removal method can be utilized such as spray drying, lyophilization, evaporation, etc. and Chou teaches evaporation, dialysis, spray drying or lyophilization are suitable solvent removal methods in the fabrication of nanoparticles.  The prior art teaches that the solvent removal methods are equivalents and can be substituted for the same purpose with a reasonable expectation that any one method including dialysis would have been effective in removing solvent from the nanoparticle process.  
Thus, the combined teachings of ‘731 and Chou render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/21/2022, regarding the 103 rejection over ‘731 and Chou have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over ‘731 (Remarks, pages 8-10).
	For the same reasons as discussed above, Applicant’s arguments are not persuasive.
	Said rejection is maintained.

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0183731 A1, Jul. 22, 2010, hereafter as “’731”) as evidenced by Robin, Y.  (“Using Tocophersolan for Drug Delivery, Pharmaceutical Technology, Jan. 2, 2015, Vol. 39, Issue 1, pp. 1-6; hereafter as “Robin”), as applied to claim 1 above, in view of Makino (US 2008/0070319 A1, Mar. 20, 2008, hereafter as “Makino”).
	The invention is described above.
‘731 is silent to a fluorescent dye (claim 4), the precipitated particles exhibit ultrabright fluorescence (claim 5), and hydrophobic fluorescent polymers” (claim 15).
Makino teaches fluorescent polymer fine particles that can also include an active
agent/drug for the purpose of detecting target substances (title; [0024] and [0133]). Makino teaches that the fluorescent dye is hydrophobic ([0133]).  Makino further teaches that the fluorescent polymer fine particles emit fluorescence from ultraviolet to near infrared wavelengths ([0126]) which reads on ultrabright fluorescence according to the instant specification ([0008]).
Both references are drawn to polymeric particles incorporating a bioactive for therapeutic purposes, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an ultrabright hydrophobic fluorescent polymer in the invention of ‘731 as suggested by Makino with a reasonable expectation of success because Makino teaches that the addition of an ultrabright hydrophobic fluorescent dye in a polymer particle is effective in yielding the additional advantage of detecting target tissues/substances.
Thus, the combined teachings of ‘731 and Makino render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/21/2022, regarding the 103 rejection over ‘731 and Makino have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over ‘731 (Remarks, pages 8-10).  
For the same reasons as discussed above, Applicant’s arguments are not persuasive.
	Said rejection is maintained.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0183731 A1, Jul. 22, 2010, hereafter as “’731”) as evidenced by Robin, Y.  (“Using Tocophersolan for Drug Delivery, Pharmaceutical Technology, Jan. 2, 2015, Vol. 39, Issue 1, pp. 1-6; hereafter as “Robin”), as applied to claim 1 above, in view of Papanicolaou (US 2011/0059142 A1, Mar. 10, 2011, hereafter as “Papanicolaou”).
The invention is described above.
‘731 teaches the elements discussed above including TPGS and providing suspension stability to the particles [0014]).
‘731 is silent to “wherein at least one surface functionalizing polymer comprises one or more of poloxamers F-127” (instant claim 16) and “wherein the first surface functionalizing polymer is a copolymer poloxamer F-127” (instant claim 22).
Papanicolaou teaches that poloxamer F127 and TPGS are known (non-ionic) surfactants that are effective in improving particle stability (abstract; [0293]).
Both references are drawn to methods of fabricating particles and concerned with particle stability, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one non-ionic surfactant (poloxamer F127) for another non-ionic surfactant (TPGS) for the same purpose of imparting particle stability with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because the prior art teaches that TPGS and poloxamer F127 are equivalents known for the same purpose (MPEP 2144.06).  A skilled artisan would have reasonably expected the substitution of said non-ionic surfactants would have effectively imparted particle stability to the particles of ‘731.
Thus, the combined teachings of ‘731 and Papanicolaou render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/21/2022, regarding the 103 rejection over ‘731 and Papanicolaou have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over ‘731 (Remarks, pages 8-10).
	For the same reasons as discussed above, Applicant’s arguments are not persuasive.
	Said rejection is maintained.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0183731 A1, Jul. 22, 2010, hereafter as “’731”) as evidenced by Robin, Y.  (“Using Tocophersolan for Drug Delivery, Pharmaceutical Technology, Jan. 2, 2015, Vol. 39, Issue 1, pp. 1-6; hereafter as “Robin”) in view of Papanicolaou (US 2011/0059142 A1, Mar. 10, 2011, hereafter as “Papanicolaou”) , as applied to claims 1 and 22 above, and further in view of Wang et al. (US 2013/0136714 A1, May 30, 2013, hereafter as “Wang”).
The invention is described above.
‘731 and Papanicolaou teach the elements discussed above including poorly water soluble drugs and the particular therapeutic drug class, anti-neoplastics ([0051] and [0053] of ‘731).
‘731 and Papanicolaou are silent to “wherein the second surface functionalizing polymer is a copolymer poloxamer F-127 and folic acid” (instant claim 23).
Wang teaches polymeric nanoparticles comprising a PEO-PPO-PEO polymer, vinyl monomers and an active ligand for the purpose of drug delivery and methods of making thereof (abstract; [0007]-[0008]; examples).  Wang teaches the particular PEO-PPO-PEO polymer, Pluronic F127 ([0012]), the particular active ligand, folic acid ([0015]) and the particular combination thereof ([0207]). Wang explains that the active ligand itself usually has a specific bioactivity and binds to the receptor for presenting the specific bioactivity ([0014]).  In the case of folic acid, Wang teaches that folic acid is an essential molecule in cell growth and surfaces of cancer cells in mitosis have many folic acid receptors ([0016]).  Wang teaches that the particle is usually used to carry a hydrophobic drug such as anti-cancer drugs ([0019]).
All of the references are drawn to methods of fabricating polymeric nanoparticles for active agent delivery comprising an amphiphilic polymer, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a conjugate of poloxamer F127 and folic acid as suggested by Wang into the invention of ‘731/Papanicolaou with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Wang teaches that the addition of folic acid is effective in binding to receptors having a specific bioactivity, more specifically, to cancer cells.  A skilled artisan would have reasonably expected the inclusion of a conjugate of poloxamer F127 and folic acid into the invention of ‘731/Papanicolaou would be suitable for cancer treatment.
Thus, the combined teachings of ‘731, Papanicolaou and Wang render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/21/2022, regarding the 103 rejection over ‘731, Papanicolaou and Wang have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over ‘731 (Remarks, pages 8-10).
	For the same reasons as discussed above, Applicant’s arguments are not persuasive.
	Said rejection is maintained.

Allowable Subject Matter
Claim 24 is free of the art.  The closest art is ‘731 (of record).  However, Applicant has provided unexpected results for the claimed embodiment and, in particular, has shown criticality of the claimed particle size of 60-80 nm (see Affidavit filed 3/21/2022).
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617